            Case 3:19-cv-01342-JR     Document 45      Filed 03/01/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ALAN L. GALLAGHER,                                          No. 3:19-cv-01342-JR

                      Plaintiff,                            ORDER

       v.

CAPELLA EDUCATION COMPANY
and CAPELLA UNIVERSITY, INC.,

                      Defendant.

HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation on July 1, 2020, in

which she recommends that this Court grant Defendants’ Motion to Dismiss and dismiss this

case with prejudice. F&R, ECF 39. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:19-cv-01342-JR        Document 45       Filed 03/01/21     Page 2 of 2




       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 41. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [39].

Therefore, Defendants’ Motion to Dismiss [35] is GRANTED and this case is dismissed with

prejudice.

       IT IS SO ORDERED.



       DATED: _______________________.
                March 1, 2021



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
